Case 1:21-cr-00225-MKV Document 61
                                32 Filed 04/19/21
                                         04/12/21 Page 1
                                                       2 of 2
                                                            3
Case 1:21-cr-00225-MKV Document 61
                                32 Filed 04/19/21
                                         04/12/21 Page 2
                                                       3 of 2
                                                            3




                4/19/21
